Citation Nr: 0733102	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected cervical spine condition with 
radiculopathy.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back strain.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected headaches related to the cervical spine 
condition.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1993 to April 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The service-connected cervical spine disability is not 
shown to have been manifested by unfavorable ankylosis of the 
entire spine; incapacitating episodes due to intervertebral 
disc syndrome lasting at least 6 weeks is not demonstrated; 
nor is a separately ratable neurological deficit currently 
shown.  

2.  The service-connected low back strain is not shown to 
have been manifested by forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine; incapacitating episodes due to 
intervertebral disc syndrome lasting at least 4 weeks but 
less than 6 weeks is not demonstrated; nor is a separately 
ratable neurological deficit currently shown.  

3.  The service-connected headaches are assigned a 10 percent 
rating in accordance with the provisions of Diagnostic Code 
8045.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5235-5243 (2007).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected low back strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5235-5243 (2007).  

3.  The claim for an evaluation in excess of 10 percent for 
the service-connected headaches must be denied by operation 
of law.  38 U.S.C.A. §1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.124a including Diagnostic Codes 8045 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and applicable laws and regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in March and April 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letters were issued prior to the 
appealed August 2004 rating decision.  Moreover, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed August 2004 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


II.  Factual Background

In an August 2000 rating decision, the RO granted service 
connection for low back strain, cervical strain with right 
arm and wrist pain, and tension headaches.  The RO assigned a 
20 percent evaluation for the low back strain, 20 percent 
evaluation for the cervical strain with right arm and wrist 
pain, and a non-compensable evaluation for the tension 
headaches.  

In a June 2002 rating decision, the RO assigned an increased 
40 percent evaluation for the service-connected cervical 
spine disorder with radiculopathy.  The RO also assigned an 
increased 10 percent evaluation for the service-connected 
tension headaches.  The 20 percent evaluation for the 
service-connected low back strain was unchanged.  

In December 2003, the veteran filed his claim for an 
increased evaluation for the service-connected low back 
strain.  In March 2004, he filed his claims for increased 
evaluations for the service-connected cervical spine disorder 
with radiculopathy and headaches.  In the now appealed August 
2004 rating decision, the RO denied these claims for 
increased evaluations for his service-connected disabilities.  

During an April 2004 VA examination, the veteran reported 
that he developed low back pain, right leg discomfort, and 
right hip pain during his active military service.  He 
complained of flare-ups of discomfort about every 6-8 months.  
He was employed as a small engine repairman and complained 
that most of his back pain became more pronounced with work 
activities such as lifting, bending and stooping.  

He reported that the back pain was constant.  The right leg 
pain was intermittent, but did not extend past the knee 
level.  He did experience occasional tingling in his toes.  

On examination, there was no scoliosis or muscle spasm.  The 
veteran did demonstrate minor tenderness at the lumbosacral 
junction.  He had flexion from 0 to 80 degrees, extension 
from 0 to 25 degrees, and lateral flexion from 0 to 25 
degrees, bilaterally.  He complained of a pulling sensation 
in the right side of his lower back on flexion to the left 
side.  

There was evidence of pain at extremes of flexion, extension, 
and left lateral flexion, without fatigability, weakness or 
instability.  Flare-ups occurred every 6-8 months and 
increased level of pain and some fatigability was noted.  
These flare-ups resulted in decrease in forward flexion of 25 
degrees and decrease in extension of 10 degrees.  

The reflexes were active and symmetrical at the level of the 
knees and ankles.  Straight leg raising test was negative in 
the sitting position.  In the supine position, straight leg 
raising test on the left side was unremarkable.  On the right 
side, straight leg raising test produced some back discomfort 
at approximately 80 degrees, but there was no radiation into 
the right lower extremity.  

There was some minor weakness of the extensor hallucis longus 
on the right side.  Remaining muscle groups in the lower 
extremities were symmetrical with full strength.  The hip 
flexor on the right side showed some minor weakness 
associated with low back discomfort.  Sensory examination 
failed to show any sensory abnormalities.  The X-ray studies 
showed that the lumbar spine was intact.  

During a July 2004 VA examination, the veteran complained of 
cervical spine tenderness and pain radiating into his right 
arm through his shoulder.  He also complained of headache 
that started in the back of his head and slowly crept 
forward.  In the front of his head, the pain was 
excruciating.  Rest in a dark, quiet room helped to relieve 
the headaches.  He reported that he had these headaches 
approximately once a week.  He also reported daily headaches 
that occurred in the morning and evening.  

He reported taking four aspirin every 4-6 hours for the 
headaches.  He also used a heated wrap, hot shower and 
massage.  He had one episode of vomiting when the headaches 
became too excruciating.  His headaches were due to his 
cervical spine pain.  

The veteran's cervical spine pain was located about mid 
shoulder and radiated down through the right shoulder causing 
pain and pin-and-needles feeling in his hand.  This pain 
resulted in loss of grip strength and occasionally dropped 
tools because of his inability to hold them tightly.

On examination, the veteran demonstrated muscle spasm at 
approximately T4-T5 with radicular pain running down the 
right arm and into the right hand.  In the cervical spine, he 
had flexion from 0 to 45 degrees, extension from 0 to 30 
degrees, lateral flexion from 0 to 30 degrees, bilaterally, 
and rotation from 0 to 60 degrees, bilaterally.  

The veteran demonstrated painful motion and increased 
fatigability in the range of motion testing.  There was no 
weakness.  The examiner opined that there would be increased 
pain and limited functional ability during periods of flare-
up and repeated use.  The examiner opined that the result 
would be 20-30 degrees loss of range of motion.  

In the right shoulder, he had flexion from 0 to 155 degrees, 
with pain starting at 90 degrees; abduction from 0 to 130 
degrees; and internal and external rotation from 0 to 90 
degrees with tenderness.  In the left shoulder, he had 
flexion was from 0 to 175 degrees, abduction from 0 to 170 
degrees, and internal and external rotation from 0 to 90 
degrees without tenderness.  He had full range of motion in 
the elbows, bilaterally.  

He had full grip strength.  His reflexes were assessed as 2/4 
and normal.  He had a good, strong handshake.  Radial and 
ulnar pulses were present with no discrepancies.  There were 
no sensory discrepancies to light touch or vibration.  

The private records from January 2004 to January 2005 
document that the veteran received treatment for neck and 
right shoulder pain.  In a November 2004 treatment record, 
the veteran complained of a recent onset of shoulder pain and 
possible muscle spasm in the right hand.  He denied any 
fever, chills, bowel or bladder incontinence.  Previous x-ray 
results indicated evidence of degenerative joint disease.  

The examination revealed decreased range of motion in the 
right shoulder and slight weakness of the right triceps 
muscle.  The examiner noted the veteran's history of 
degenerative joint disease and degenerative disc disease and 
the veteran was instructed to continue with pain medication 
as required.  

In a December 2004 treatment record, the veteran complained 
of having right upper trapezius and cervical spine pain.  He 
also had numbness over the lateral side of the right arm with 
intermittent burning pain in the 4th and 5th fingers.  

On examination, he had tenderness over the spinous process of 
the cervical spine and the right upper trapezius.  He had 
pain with left lateral bending and flexion and extreme pain 
with external rotation at 90 degrees of abduction.  He had 
decreased sensation to light touch over the lateral upper arm 
and forearm.  Strength was within normal limits.  MRI results 
showed some slight disc bulging at C5 and C7.  

In a January 2005 treatment record, the veteran complained of 
having neck pain, right shoulder pain, and headaches.  The 
veteran also complained of intermittent tingling in the hand, 
especially with reaching.  

On examination, he had good range of motion with no sensory 
or motor findings in the cervical spine.  He had forward 
flexion of the right shoulder to 140 degrees.  MRI results 
showed disc bulging in the cervical spine.  The veteran's 
right shoulder and neck pain with subjective radiculopathy 
was confirmed.  

III.  Cervical spine and low back strain

In this case, the service-connected low back strain has been 
assigned a 20 percent evaluation by the RO under former 
Diagnostic Codes 5292 and 5293.  38 C.F.R. § 4.71a (2002).  

The service-connected cervical spine disability with 
radiculopathy has been assigned a 40 percent evaluation by 
the RO under former Diagnostic Code 5293, and under the 
amended Diagnostic Code 5243. 38 C.F.R. § 4.71a (2002 and 
2007).  

As the veteran's claims for increased evaluations for his 
service connected low back strain and cervical spine 
disability with radiculopathy were received in December 2003 
and March 2004 respectively, only the revised provisions for 
evaluating spine disorders are for application.   

Beginning on September 23, 2002, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007), a 20 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Effective on September 26, 2003, under revised Diagnostic 
Codes 5235-5242, a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees and of the cervical 
spine is 340 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  Intervertebral disc syndrome can be 
evaluated on the basis of incapacitating episodes or under 
the general rating formula for diseases and injuries of the 
spine.  


A.  Low Back Strain 

The Board has applied the noted criteria to the facts at 
hand.  Given the April 2004 examination findings (flexion of 
0-80 degrees, extension of 0-25 degrees, and lateral flexion 
of 0-25 degrees, bilaterally), an evaluation in excess of 20 
percent for the service-connected low back strain is not 
warranted.  

The Board is aware that flare-ups of pain resulted in 
decrease in forward flexion of 25 degrees and decrease in 
extension of 10 degrees.  Even taking into account this 
additional function loss, the service-connected low back 
strain is not productive of forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  Thus, assignment of the 
next higher rating is not justified.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996) and 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5237.  

With regard to an increased rating under the amended 
Diagnostic Code 5243, the Board cannot find that the 
veteran's low back strain is productive of intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of 4-6 weeks.  Thus a higher evaluation is not 
warranted based on incapacitating episodes of intervertebral 
disc syndrome.  

Therefore, the Board finds the preponderance of the evidence 
is against assigning an evaluation in excess of 20 percent 
for the service-connected low back strain.  


B.  Cervical spine condition with radiculopathy

The Board is aware that the veteran's cervical spine 
condition with radiculopathy has been evaluated under the 
former and amended criteria for rating intervertebral disc 
syndrome.  As noted, under the amended criteria, 
intervertebral disc syndrome can be evaluated on the basis of 
incapacitating episodes or under the general rating formula 
for diseases and injuries of the spine.  

The Board has applied the noted criteria to the case at hand.  
Given the July 2004 examination findings (flexion of 0-45 
degrees, extension of 0-30 degrees, lateral flexion of 0-30 
degrees, bilaterally, and rotation of 0-60 degrees, 
bilaterally), an evaluation in excess of 40 percent for the 
service-connected cervical spine condition with radiculopathy 
is not warranted.  

The Board is aware that the veteran exhibited painful motion 
and increased fatigability which resulted in a 20-30 degree 
loss of range of motion.  The Board has considered this 
additional limitation of function; however, the service-
connected cervical spine condition with radiculopathy is 
still not shown to be productive of unfavorable ankylosis of 
the entire spine as would warrant assignment of the next 
higher rating.  See DeLuca v. Brown, 8 Vet. App. at 204-07 
(1996) and 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5243.  

With regard to an increased rating under the amended 
Diagnostic Code 5243, the Board cannot find that the service-
connected cervical spine condition with radiculopathy is 
productive of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks.  Thus a higher evaluation is not warranted based on 
incapacitating episodes of intervertebral disc syndrome.  

As to the radiculopathy, the Board is aware that associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  In this regard, 
the Board notes during the July 2004 examination, the veteran 
complained of pain in his right arm, forearm and hand due to 
cervical spine radiculopathy.  However, objective evidence 
demonstrated full grip strength with no sensory discrepancies 
to light touch or vibration.  

In the private treatment records, the veteran also complained 
of radicular pain as a result of the service-connected 
cervical spine condition.  However, a January 2005 private 
treatment record revealed no sensory or motor findings 
related to the cervical spine.  Thus the assignment of a 
separate compensable rating based on radiculopathy is not 
supported.  

Overall, the Board finds the preponderance of the evidence is 
against assigning an evaluation in excess of 40 percent for 
the service-connected cervical spine condition with 
radiculopathy.  


IV.  Headaches

As no provision directly applies, the RO has analogously 
evaluated the headaches under the criteria for rating brain 
disease due to trauma.  38 C.F.R. § 4.124a, Diagnostic Code 
8045.  

Diagnostic Code 8045 provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma will be rated 10 
percent and no more under diagnostic code 9304.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

The Board has applied the noted criteria to the case at hand 
and finds the veteran is already in receipt of the highest 
possible evaluation for the service-connected headaches.  As 
there is no evidence of a diagnosis of multi-infarct 
dementia, a higher evaluation is not warranted.

As the veteran is in receipt of the highest possible 
evaluation for his service-connected headaches, the 
contentions of the veteran are without legal merit, and the 
claim for an evaluation in excess of 10 percent must be 
denied in this case.  See Sabonis, 6 Vet. App. at 430 (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  


ORDER

Evaluation in excess of 40 percent for the service-connected 
cervical spine condition with radiculopathy is denied.  

Evaluation in excess of 20 percent for the service-connected 
low back strain is denied.  

Evaluation in excess of 10 percent for the service-connected 
headaches related to the cervical spine condition is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


